DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 19, 23, 24, are 29-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jacobson US 2018/0005195.
Jacobson discloses:
18.	A climate control and management system comprising:
(a) a mobile interface running on a mobile device (e.g., Fig. 1 #101a-n, [0203]); and
(b) a thermostat (e.g., Fig. 1 #103, [0206]), said thermostat adapted to be connected to and control a heating system, a cooling system, a ventilation system or a humidity control system (e.g., Fig. 1 #124, [0206]), said thermostat having:
(1) a wireless interface (e.g., Fig. #104, [0204]), said wireless interface enabling said thermostat to connect with said mobile device (e.g., Fig. 1 #101a-n), said thermostat adapted to be managed by said mobile interface (e.g., [0202]-[0203]), said thermostat adapted to be controlled by a calendar (e.g., [0285]), said calendar configured by said mobile interface and not required by alternative language), said thermostat (not required by alternative language), or a manual entry (e.g., [0287]), wherein said exception days are adapted to be configured by said mobile interface (e.g., [0287], Fig. 1 #101a-n, [0202]-[0203]); and
(2) a display screen adapted to display one or more settings of said calendar settings (e.g., Fig. 1 #103, [0206]).
19.	The climate control and management system of claim 18 wherein said calendar is configured to further control a second thermostat that is different from said thermostat, said second thermostat having a second wireless interface that allows said second thermostat to connect to said mobile device (e.g., [0206]: “one or more…thermostats”).
23.	A climate control and management system comprising:
(a) a mobile interface running on a mobile device (e.g., Fig. 1 #101a-n, [0203]); and
(b) a control system (e.g., Fig. 1 #103, [0206]), said control system adapted to be connected to and control an environmental control system (e.g., Fig. 1 #124, [0206]), said control system comprising:
(1) a wireless interface (e.g., Fig. #104, [0204]), said wireless interface enabling said control system to connect with said mobile device (e.g., Fig. 1 #101a-n), said control system adapted to be managed by said mobile interface (e.g., [0202]-[0203]), said control system adapted to be controlled by a calendar (e.g., [0285]), said calendar configured by said mobile interface and including calendar settings (e.g., [0285], Fig. 1 #101a-n, [0202]-[0203]) and not required by alternative language), said control system (not required by alternative language), or a manual entry (e.g., [0287]), wherein said exception days are adapted to be configured by said mobile interface (e.g., [0287], Fig. 1 #101a-n, [0202]-[0203]);Page 3 of 12Appi. No. 15/708,995 Response to Final Office Action mailed on May 8, 2020and
(2) a display screen adapted to display one or more settings of said calendar settings (e.g., Fig. 1 #103, [0206]).
24.	The climate control and management system of claim 23 wherein said calendar is configured to further control a second control system that is different from said control system, said second control system having a wireless interface that allows said second control system to connect to said mobile device (e.g., [0206]: “one or more…thermostats”).  
29.	The climate control and management system of claim 23 wherein said control system is a thermostat (e.g., Fig. 1 #103, [0206]).  
30.	The climate control and management system of claim 29 wherein said environmental control system is one of a heating system, a cooling system, a ventilation system, a humidity control system, a lighting system, a digital timer, a pressure control, a defrost control, a fan control, a water heating system, a water cooling system, or a solar panel controller (e.g., Fig. 1 #124, [0206]).
31.	The climate control and management system of claim 23 wherein said environmental control system is one of a heating system, a cooling system, a ventilation system, a humidity control system, a lighting system, a digital timer, a pressure control, a 
32.	The climate control and management system of claim 18 wherein said mobile interface is a mobile app (e.g., [0203]).  
33.	The climate control and management system of claim 18 wherein at least one setting of said calendar settings indicates a day, a time of said day and a temperature (e.g., Fig. 18).  
34.	The climate control and management system of claim 23 wherein said mobile interface is a mobile app (e.g., [0203]).  
35.	The climate control and management system of claim 23 wherein at least one setting of said calendar settings indicates a day, a time of said day and a temperature (e.g., Fig. 18).  
36.	The climate control and management system of claim 23 wherein at least one setting of said calendar settings is a humidity setting, a ventilation setting or a lighting setting (e.g., [0206]).  
37.	The climate control and management system of claim 24 wherein said second control system is a thermostat (e.g., [0206]: “one or more…thermostats”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 20-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson US 2018/0005195 in view of Imes et al. US 2011/0046792 (“Imes”). 
Jacobson discloses:
20.	The climate control and management system of claim 18 wherein said exception days are:


21.	The climate control and management system of claim 20 wherein said exception days override (e.g., [0287]) a periodic calendar setting of said calendar (e.g., Fig. 18). 
25.	The climate control and management system of claim 23 wherein said exception days are:


26.	The climate control and management system of claim 25 wherein said exception days override (e.g., [0287]) a periodic setting of said calendar (e.g., Fig. 18).  


Jacobson does not explicitly wherein said exception days are: (1) generated based on a second geographical location of said mobile device wherein said geographical location indicates GPS coordinates of said mobile device; or (2) generated based on a third geographical location of said thermostat wherein said third geographical location indicates GPS coordinates of said thermostat, as recited in claims 20 and 25.
Imes (in combination with Jacobsen) discloses wherein said exception days are: (1) generated based on a second geographical location of said mobile device wherein said geographical location indicates GPS coordinates of said mobile device; or (2) generated based on a third geographical location of said thermostat wherein said third geographical location indicates GPS coordinates of said thermostat (e.g., [0065], [0100], [0197], [0223]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jacobsen with Imes in order to enhance user comfort and/or to reduce energy consumption, as taught by Imes (e.g., [0065]).

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson as modified  Imes as applied to claims 21 and 27 above, and further in view of Harrod et al. US 2010/0070089 (“Harrod”).

Harrod discloses a thermostat comprising display screen adapted to display an exception day indicia on said exception day wherein said indicia is a character, a word, a picture, a color change on said display screen, a text color, or a backlight color change (e.g., [0123]-[0124], Fig. 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Jacobsen and Imes with Harrod in order to remind the user of the thermostat of the special designated exception day (e.g., birthday, holiday, anniversary), as taught by Harrod (e.g., [0123]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
06/24/21